In a proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated December 13, 1993, which, after a hearing, found the petitioner guilty of violating prison rules and, inter alia, required him to withdraw $3,000 from a checking account with a private banking institution, the petitioner appeals from a judgment of the Supreme Court, *674Dutchess County (Hillery, J.), entered April 4, 1994, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner was found guilty, after a hearing, of violating the rules and regulations governing his temporary release by opening a checking account with a private banking institution and depositing money therein while on a work release program, without prior approval. The applicable rule provided that the petitioner would "not become involved with personal or business loans, licenses, credit card or installment purchases, or other contracts without the written approval of [his] parole officer” (7 NYCRR 1902.1 [15]). Giving deference to the construction agencies give their own regulations (see, Matter of Carlson Assocs. v Jorling, 204 AD2d 540; Matter of Blake v Mann, 145 AD2d 699, affd 75 NY2d 742), we find that it was not irrational or unreasonable for the respondents to interpret this rule as prohibiting the petitioner’s conduct (see, Matter of Howard v Wyman, 28 NY2d 434, 438).
By failing to object or request a written explanation as to why his right to call witnesses on his behalf was denied at a time when the error could have been corrected, the petitioner has waived this issue (see, Matter of Hop-Wah v Coughlin, 118 AD2d 275, 278, revd on other grounds 69 NY2d 791; Matter of Guzman v Coughlin, 90 AD2d 666).
We have considered the petitioner’s remaining contentions and find them to be without merit. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.